Case: 20-10861      Document: 00516088607         Page: 1     Date Filed: 11/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 10, 2021
                                  No. 20-10861                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   William Ross Potter,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:17-CR-550-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent William Ross Potter seeks leave
   to withdraw and has filed a brief and supplemental brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Potter has filed responses. The record is not sufficiently


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10861      Document: 00516088607          Page: 2    Date Filed: 11/10/2021




                                    No. 20-10861


   developed to allow us to make a fair evaluation of Potter’s claim of ineffective
   assistance of counsel; we therefore decline to consider the claim without
   prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
   (5th Cir. 2014). We have reviewed counsel’s briefs and the relevant portions
   of the record reflected therein, as well as Potter’s responses. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2. Potter’s motion to
   appoint new counsel is DENIED. See United States v. Wagner, 158 F.3d 901,
   902-03 (5th Cir. 1998).




                                          2